  Case: 3:21-cv-00512-jdp-ajs-eec Document #: 75 Filed: 09/21/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN


LISA HUNTER, JACOB ZABEL,
JENNIFER OH, JOHN PERSA, GERALDINE
SCHERTZ, and KATHLEEN QUALHEIM,

                        Plaintiffs,
      and

BILLIE JOHNSON, ERIC O’KEEFE, ED PERKINS,
and RONALD ZAHN,

                        Intervenor-Plaintiffs,
      v.

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., and MARK L. THOMSEN, in
their official capacities as members of the
Wisconsin Elections Commission,
                                                             ORDER
                        Defendants,
                                                       21-cv-512-jdp-ajs-eec
      and

WISCONSIN LEGISLATURE,

                        Intervenor-Defendant,
      and

CONGRESSMEN GLENN GROTHMAN,
MIKE GALLAGHER, BRYAN STEIL, TOM TIFFANY,
and SCOTT FITZGERALD,

                        Intervenor-Defendants,
      and

GOVERNOR TONY EVERS,

                        Intervenor-Defendant.
   Case: 3:21-cv-00512-jdp-ajs-eec Document #: 75 Filed: 09/21/21 Page 2 of 4




 BLACK LEADERS ORGANIZING FOR
 COMMUNITIES, VOCES DE LA FRONTERA,
 the LEAGUE OF WOMEN VOTERS OF
 WISCONSIN, CINDY FALLONA, LAUREN
 STEPHENSON, and REBECCA ALWIN,

                              Plaintiffs,
        v.
                                                                         ORDER
 MARGE BOSTELMANN, JULIE M. GLANCEY,
                                                                   21-cv-534-jdp-ajs-eec
 ANN S. JACOBS, DEAN KNUDSON, ROBERT
 F. SPINDELL, JR., and MARK L. THOMSEN, in
 their official capacities as members of the
 Wisconsin Elections Commission, and
 MEAGAN WOLFE, in her official capacity as the
 administrator of the Wisconsin Elections Commission,

                              Defendants.


       The court held a video status conference on September 21, 2021, to gather information

needed to set the case schedule. All the parties appeared by counsel, as did the recent proposed

intervenors.

       The court recognizes that responsibility for drawing legislative and congressional maps

falls primarily to the states. But the time available for redistricting is unusually compressed

during this decennial cycle because of the late release of the 2020 Census data, and the problem

is particularly acute in Wisconsin because its primary election date has been moved up to

August. So previous federal redistricting cases may not be useful scheduling prototypes. In

Branch v. Smith, 538 U.S. 254, 260–62 (2003), the Supreme Court approved the use of the

earlier candidate-qualification deadline (rather than the election date itself) to establish a

deadline by which the state had to establish its maps to forestall federal adjudication. Based

on information from the defendant Wisconsin Election Commission, March 1, 2022, is the

date by which maps must be available to the Commission if it is to effectively administer the


                                               2
    Case: 3:21-cv-00512-jdp-ajs-eec Document #: 75 Filed: 09/21/21 Page 3 of 4




2022 elections. Should it be necessary for this court to adjudicate Wisconsin’s maps, a trial of

the issues would have to be complete by January 28, 2022, to give the court time to consider

the evidence, make the necessary factual findings, and issue a reasoned decision.

       Accordingly, as ordered during the status conference, the parties have until September

28, 2021, to confer and submit a joint proposed discovery plan and pretrial schedule on the

assumption that trial will be completed by January 28, 2022, with trial briefs due a week before

the start of trial. The court fully expects the parties to cooperate and submit a joint proposal,

but the parties may submit alternatives on points of unresolvable disagreement.

       Establishing the trial-completion date and setting a corresponding pretrial schedule does

not mean that this court will inevitably adjudicate Wisconsin’s maps. If the State enacts maps

by March 1, 2022, the court may be able to refrain from issuing a judgment in this case. And

there may be other circumstances that affect the case schedule. For example, if the State were

to enact legislation that moves the nomination-petition circulation deadlines, and the related

deadlines, later into 2022, thus relieving some of the urgency the Commission now faces, then

the Court could consider alternative trial dates. Given these contingencies, the court will allow

a party to propose an alternative schedule with a different trial date if the party disagrees with

the Commission’s March 1 deadline. Any alternative schedule must include the reasons for the

party’s disagreement with the Commission’s deadline. And to be clear, submitting such an

alternative proposal does not relieve the party of its obligation to cooperate in preparing the

plan for the January trial.




                                                3
Case: 3:21-cv-00512-jdp-ajs-eec Document #: 75 Filed: 09/21/21 Page 4 of 4




  Entered September 21, 2021.

                                 BY THE COURT:

                                 /s/
                                 ________________________________________
                                 JAMES D. PETERSON
                                 District Judge


                                 /s/
                                 ________________________________________
                                 AMY J. ST. EVE
                                 Circuit Judge


                                 /s/
                                 ________________________________________
                                 EDMOND E. CHANG
                                 District Judge




                                    4
